File Nos. 333-151672 and 811-22208 UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM N-18F-1 NOTIFICATION OF ELECTION PURSUANT TO RULE 18f-1 UNDER THE INVESTMENT COMPANY ACT OF 1940 VALUED ADVISERS TRUST NOTIFICATION OF ELECTION The undersigned registered open-end investment company hereby notifies the Securities and Exchange Commission (“Commission”) that it elects to commit itself to pay in cash all redemptions by a shareholder of record as provided by Rule 18f-1 under the Investment Company Act of 1940. It is understood that this election is irrevocable while such rule is in effect unless the Commission by order upon application permits the withdrawal of this Notification of Election. SIGNATURE Pursuant to the requirements of Rule 18f-1 under the Investment Company Act of 1940, the registrant has caused this notification of election to be duly executed on its behalf in the city of Indianapolis and the state of Indiana on the 21st day of December, 2010. VALUED ADVISERS TRUST With Respect to the Geier Strategic Total Return Fund By /s/ Carol J. Highsmith Carol J. Highsmith Vice President (Title) Attest:/s/ John C. Swhear John C. Swhear Vice President & CCO (Title) KCP-1712826-1A
